The Chancellor.
If the depositions of the complainant are stricken out of the case, it appears by the other proof that the complainant, after living with his wife in Connecticut for nineteen years from their marriage, comfortably and peaceably, about four years ago left her at Connecticut and came to New Jersey to buy a farm and cultivate fruit, and that lie has lived hero ever since, leaving her in Connecticut. It does not appeal that lie ever told her where he was going, or for what purpose ; or that she knows wliat became of him, or that he over requested her to come to New Jersey with him, or that he would have received her had she found him out and followed him. It appears by three witnesses that he lias been for four years living in New Jersey without her, *252and by one that she is living in Connecticut without him. But no witness knows which deserted the other, or whether they are not living so by mutual consent and agreement.
The facts relied upon to convert the living separately into a desertion are proved by the o'ath of the complainant alone. It is the settled rule that although the testimony of a party is competent in divorce cases, a divorce will never be granted upon such testimony alone as to the cause of divorce. The new affidavits taken since the former ruling on this point, do not in any degree obviate the difficulty.
The divorce must be refused.